PER CURIAM.
We affirm the judgment on the pleadings. However, as appellee concedes, it was error to award attorney’s fees without making findings concerning the reasonableness of either the hourly rate or the number of hours expended. See Flonda Patient’s Compensation Fund v. Rowe, 472 So.2d 1145 (Fla.1985). Accordingly, we reverse the award of attorney’s fees and remand for further proceedings consistent with this opinion.
AFFIRMED IN PART; REVERSED IN PART; and REMANDED, with directions.
WEBSTER, BROWNING and POLSTON, JJ., concur.